            Case 1:20-cv-01141-CRC Document 22 Filed 07/02/20 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                        )
    MAAZ QURESHI, individually and                      )
    on behalf of others similarly situated,             )
                                                        )
                                  Plaintiff,            )
                                                        )    Civ. Action No. 1:20-cv-01141-CRC
                          v.                            )
                                                        )
AMERICAN UNIVERSITY,                                    )
                                  Defendant.            )
                                                        )

           REPLY IN SUPPORT OF DEFENDANT’S MOTION TO CONSOLIDATE

          Qureshi’s opposition to American University’s motion to consolidate the three identical

matters now pending against it in this District—Qureshi v. American University, No. 1:20-cv-

01141-CRC (D.D.C.) (filed May 1, 2020), Arif v. American University, No. 1:20-cv-01555-JDB

(filed May 4, 2020),1 and Rabinowitz v. American University, No. 1:20-cv-01454-RC (D.D.C.)

(filed June 2, 2020)—only underscores that the requirements for consolidation are met here. As

laid out in American’s motion, “the Court has discretion to consolidate civil actions when the

cases share common issues of law or fact, consolidation would serve the interests of judicial

economy, and the parties would not be prejudiced by consolidation.” Judicial Watch, Inc. v. U.S.

Dep’t of Energy, 207 F.R.D. 8, 8 (D.D.C. 2002). Qureshi concedes that the three cases share

common issues of law or fact; indeed, he rightly observes that “[t]he issues and claims at stake

are essentially identical” between the three matters. Dkt. 20 at 11. And Qureshi does not dispute

that consolidation serves the interest of judicial economy, nor that consolidation would not




1
        Arif was originally filed in the Southern District of Florida before being transferred to this
District. See Arif v. American Univ., No. 20-cv-60902-RAR, Dkt. 10 (S.D. Fla. June 11, 2020).


                                                  1
          Case 1:20-cv-01141-CRC Document 22 Filed 07/02/20 Page 2 of 4




prejudice any party. See Dkt. 14-1 at 3-5 (American’s brief identifying how consolidation serves

judicial economy and does not prejudice any party).

        Qureshi’s only argument against consolidation is to argue instead for what he deems “the

preferential rule in class litigation” mandating that, when multiple class actions are substantially

identical, all but the first to be filed should be dismissed. Dkt. 20 at 7. While Qureshi contends

that “[c]onsolidation is inappropriate … where the first-to-file rule dictates that the later-filed

cases be dismissed instead,” id. at 8, he offers no support for this argument; rather, he cites only

cases laying out the standard for the first-to-file rule that do not discuss consolidation at all (let

alone the relative merits of consolidation versus dismissal). Courts in this District have spelled

out quite the opposite rule, stating that “‘precedent … favors the first-to-file rule’ only ‘in the

absence of circumstances making it “unjust or inefficient” to permit a first-filed action to proceed

to judgment.’” Intervet, Inc. v. Merial Ltd., 655 F. Supp. 2d 131, 134 (D.D.C. 2009) (quoting

Elecs. for Imaging, Inc. v. Coyle, 394 F.3d 1341, 1347 (Fed. Cir. 2005)). Thus, rather than

saying (as Qureshi does) that the first-to-file rule is the default option for courts facing

duplicative actions, the case law indicates that “[c]ourts are to favor the ‘conservation of judicial

resources and the comprehensive disposition of litigation’ over mechanical application of the

first-to-file rule. Equitable considerations may include … ‘the possibility of consolidation with

related litigation.’” Id. (quoting Genentech, Inc. v. Eli Lilly & Co., 998 F.2d 931, 938 (Fed. Cir.

1993)) (internal citations omitted); see also Columbia Plaza Corp. v. Security Nat’l Bank, 525

F.2d 620, 628 (D.C. Cir. 1975) (“The problem of whether to enjoin another action involving the

same parties and issues … cannot be solved by blind application of a mechanical ‘rule of thumb.’

Rather, its solution requires a balancing not of empty priorities but of equitable considerations

genuinely relevant to the ends of justice.”). This makes conceptual sense as well: If the first-to-




                                                   2
         Case 1:20-cv-01141-CRC Document 22 Filed 07/02/20 Page 3 of 4




file rule mandated dismissal of all duplicative cases, it would be nonsensical for the Federal

Rules to provide that the Court may “join for hearing or trial any or all matters at issue in the

actions.” Fed. R. Civ. P. 42(a).

       The relief American seeks is thus well-supported—and it is unexceptional. Plaintiffs and

defendants in similar litigation concerning universities’ responses to the COVID-19 pandemic

(including plaintiffs represented by counsel for Qureshi here, and including parties contesting

other litigation in this district) have consented to consolidation of numerous related matters. See

In re Columbia Univ. Tuition Refund Action, No. 1:20-cv-03208-JMF, Dkt. 13 (S.D.N.Y. May 5,

2020) (order granting stipulation to consolidation of matters agreed to by defendant and plaintiffs

in two actions); Miller v. Bd. of Trustees of the Calif. State Univ., No. 2:20-cv-03833 SVW, Dkt.

26 (C.D. Cal. May 19, 2020) (joint motion to consolidate filed by plaintiffs in two cases against

California State University); Brandmeyer v. Regents of the Univ. of Calif., No. 3:20-cv-02886-

SK, Dkt. 15 (N.D. Cal. May 14, 2020) (joint motion to consolidate three cases against the

University of California filed by plaintiffs in two of those cases); Shaffer v. George Washington

Univ., No. 1:20-cv-01145-RJL, Dkt. 16 (D.D.C. June 26, 2020) (joint motion to consolidate

cases against the George Washington University). This Court should do the same and order that

Qureshi, Arif, and Rabinowitz be consolidated, appoint interim lead putative class counsel, and

order Plaintiffs to file a consolidated complaint.



Dated: July 2, 2020                            Respectfully submitted,

                                               /s/ Alan E. Schoenfeld
                                               Alan E. Schoenfeld (admitted pro hac vice)
                                               WILMER CUTLER PICKERING
                                               HALE AND DORR LLP
                                               7 World Trade Center
                                               250 Greenwich Street



                                                     3
Case 1:20-cv-01141-CRC Document 22 Filed 07/02/20 Page 4 of 4




                           New York, NY 10007
                           (212) 937-7294
                           alan.schoenfeld@wilmerhale.com

                           Danielle Y. Conley (#503348)
                           WILMER CUTLER PICKERING
                           HALE AND DORR LLP
                           1875 Pennsylvania Avenue NW
                           Washington, DC 20006
                            (202) 663-6006
                           danielle.conley@wilmerhale.com

                           Attorneys for Defendant American University




                              4
